On Petition to Rehear.
HICKERSON, J.
The suit was brought to recover upon a contract which plaintiff alleged it had fully performed. The jury found upon abundant supporting evidence that plaintiff had not fully performed the contract. Judgment was entered dismissing plaintiff’s suit. This court affirmed.
By petition to rehear, plaintiff states that it is entitled to recover for the value of the part performance of the contract by it, even though it breached its contract by failing to fully perform the contract.
 In National Life & Accident Insurance Company v. Hamilton, 170 Tenn. 612, 98 S. W. (2d) 107, 108, our Supreme Court stated this rule:
“Even though a contract be entire, the party who breaches the same may recover of the other party, as on a quantum meruit, the value of benefits conferred *500on such other party by partial performance — these benefits being accepted and retained. Any damage, of course, which the party not in default suffered by the breach also to be taken into account. The law is frequently so applied in cases which involve building contracts and contracts for personal services.”
In such case the burden is on plaintiff who has failed to fully perform its contract and who seeks to recover for part performance to show the value of the work actually performed by it. Moyers v. Graham, 83 Tenn. 57.
In the case on trial it was shown that plaintiff did ,a substantial part of the work required of it by its contract with defendant. The proof, however, is definite that the work actually done was, also, defectively done to defendant’s damage. Defendant was denied the right to show the defective condition of the work which was done and the damage to it from such defective work. Plaintiff failed to show the value of the work performed by it in the defective condition. Wherefore, the jury was justified in finding that plaintiff had failed to show the value of the work which it actually did. Under the evidence, the jury could not have found otherwise. A witness for defendant stated that plaintiff was entitled to a certain amount for the work which it had done “with reservations. ’’ These reservations were that the work was defectively done and these defects would have to be taken into consideration in arriving at the amount actually due plaintiff. As stated, neither plaintiff nor defendant showed the value of the work which plaintiff did in its defective condition.
The petition to rehear is denied with all costs.
Pelts and Howell, JJ., concur.